DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 34, 86, 224, 320, and 370.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  No. 226.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 35, Line 7:  The article “a” before “nuts” is not needed.
Paragraph 41, Line 2:  Should the word “cording” read –according--?
Paragraph 49, Line 12:  The verb –be—should be inserted before “may”.
Paragraph 49, Line 13:  The verb –be—should be inserted before “may”.
Paragraph 51, Line 6:  It appears the word –resistors—has been misspelled.
Paragraph 57, Line 5:  The verb –be—should come before “may”.
Paragraph 61, Line 3:  The word “extent” should be replaced with –extant--.
Paragraph 68, Line 8:  The verb “provide” should be plural to agree with the verb “eliminates” before it.
Paragraph 81, Line 1:  Should this line be referring to Figure 17?
Paragraph 81, Line 5:  The word “maybe” should be replaced with the phrase –may be--.
Paragraph 85, Line 4:  The phrase “with in” should be replaced with the word –within--.
Paragraph 97, Line 7:  The verb –be—should be inserted before “may”.  
Appropriate correction is required.

Claim Objections
Claims 3, 7, and 15 are objected to because of the following informalities:  Claim 3 appears to be missing a word –to—before “receive” in line 2.  Line 16 of claim 7 should have the word “if” replaced with –of--.  An extra word “and” is in lines 29 and 30 of claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the status message" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshen [U.S. 5,461,390] in view of Segal [US 2020/0154232].
For claim 1, the tracking and monitoring system (Abstract: monitoring the location of subjects) taught by Hoshen includes the following claimed subject matter, as noted, 1) the claimed callback engine is met by the mobile telephone switching office (No. 14) hosting a database system (No. 16) and operable to execute a callback script (Fig. 3: database record), said engine operable to receive an inbound communication to the callback engine and to selectively call said callback script to process the inbound communication (Col. 3, Ln. 62 – Col. 4, Ln. 2: office 14 receives a message from a receiving cell site and forwards the message to the database processor 18.  Database processor then retrieves location information from a database record and compares the location coordinates sent from the locator device with approved coordinates), and 2) the claimed ankle monitor is met by the locator device (No. 22) including a global navigation satellite system module operable to determine a geographical location of the ankle monitor (Col. 3, Lns. 58-60: locator device 22 determines its spatial coordinates from a global positioning system) and a mobile communications module operable to send a status message having coordinates defining the location to the callback engine (Fig. 1: communication with cell sites; Col. 3, Lns. 60-61: responds to the polling message with a response message which includes such spatial coordinates), said database system is operable to store data associated with the ankle monitor bracelet (Col. 6, Lns. 5-6: database system 16 has one record per locator device to identify the prisoner associated with the locator device) defining one or more of the group consisting of an allowed zone, restricted zone, and a defendant identification (Col. 6, Lns. 10-13: an ID num field identifies the identification number of the locator device; Col. 6, Lns. 14-16: the next field identifies the last known or reported location of the locator device), and said callback script is operable to process the status message to record the coordinates in a database system to calculate if the location falls outside the allowed zone, to calculate if the location falls inside the restricted zone, and to notify an authority if a geographical violation has occurred (Col. 4, Lns. 16-23: If the subject 24 is not in an approved location, then database processor polls known law enforcement locator devices to determine which law enforcement unit is closest to subject’s location).  However, the Hoshen reference does not mention a server, a webserver application, or a queue script.
Using servers and applications in tracking and monitoring devices is not new in the prior art, and the Segal reference teaches an offender monitoring device that uses server devices (No. 114) and applications (No. 228) in order to perform its monitoring and tracking services.  Furthermore, the Segal reference may also add requests (No. 122) from end-user devices to a queue of deviation requests for a monitoring user (Paragraph 62) in order to store any commands or requests.
Servers and applications running on user devices would prove to be a fitting update to the prior art taught by Hoshen.  Smart phones were not present at the time of Hoshen, so an update using phone applications and servers to serve them would be a logical mode of updating the communications abilities of the tracking system.  And a queue would be an organized way to keep track of any requests from personnel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate servers and queue scripts in the system of Hoshen for the purpose of utilizing modern and updated hardware and software to efficiently operate the tracking and monitoring system.
For claim 6, the Segal reference does mention status data of the device including battery status data (Paragraph 68).  The claimed intelligent charge controller is read on the specification (also Paragraph 68) that states that the monitoring center (No. 112) or the BWTDs (No. 106) may maintain an initial rule that includes battery status limitations.  Also, they may determine a reconfigured rule (No. 124) that establishes second battery status limitations that permit a battery charge status lower than a threshold amount.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshen in view of Segal as applied to claim 1 above, and further in view of Dupray et al [US 2013/0285855].
For claim 2, the Hoshen reference does use a cellular system (No. 12) to send its status messages to the office, there is no mention in either Hoshen or Segal of sending a first hypertext markup language form command and a short message service text message.
HTML and short message service text messages have been used in communications for some time.  The services for a communications network taught by Dupray provides complex network services requiring interactions between various applications and services, particularly services that require the locations of wireless mobile stations (Paragraph 2).  To achieve this, either web content may be delivered as an existing HTML (Paragraph 88) and short message service messages can be received from the network.
The Dupray reference is plain evidence that HTML and SMS protocols have been used for some time in communications networks.  And both the Hoshen and Segal references could use various forms of communication depending on their needs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HTML and SMS into the combination of references above for the purpose of using a well-known and common communication protocol.
For claim 3, the claimed relay station is met by the mobile telephone switching office (No. 14) of Hoshen.  The HTML and SMS protocols have been discussed in the rejection of claim 2 above.
For claim 4, the Dupray reference also mentions WiFi protocols (Paragraph 25, Ln. 7) as part of its communications protocols.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/947,985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are nearly identical.  Claim 1 of the parent application is merely claims 1 and previously objected claim 5 of the current application.  The same is true of claim 21 of the parent application and claims 1 and previously objected claim 7 of the parent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Aside from the double patenting rejections above, claims 5, 7, and 8-20 do contain allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:
Each of the objected dependent claims and allowed independent claims includes very specific subject matter not found in any obvious combination of the prior art.  The ankle monitor including a non-volatile memory, audio module with pre-recorded audio messages and operable to store a device password and plurality of settings that determine operation of the bracelet in conjunction with the queue script operable to cause the callback engine to send a command message to the bracelet including a password and command and authenticate the command message by comparing the password included in the command with the device password as well as executing the command by at least one of the group consisting of updating at least one of the settings in the non-volatile memory and audibly playing at least one of the pre-recorded audio messages and said monitor bracelet operable to send a confirmation of the execution to the callback engine and the callback script operable to process and store in the database system the confirmation is considered unobvious subject matter.
The same is true of the ankle monitor bracelet further including a strap defining a first electrical circuit and is operable to determine a strap state by measuring a parameter of the first electrical circuit, the state being one of open, closed, cut and shorted in conjunction with the bracelet further including a screw cap forming a switch within a second electrical circuit and the bracelet is operable to determine an absence of the screw cap by measuring a parameter of the second electrical circuit in conjunction with a reed switch within a third electrical circuit to determine an external magnetic influence by measuring a parameter of the third electrical circuit in order to determine a security violation by one or more of the group consisting of the open state, cut state, shorted state, absence of the screw cap, and the external magnetic influence to include the security violation in the status message for the callback script to record the security violation and to notify the authority of the security violation is considered unobvious subject matter.
The ankle monitor bracelet comprising a microcontroller having a non-volatile memory and operable to generate a message that also has a global navigation satellite system module to determine a geographical location of the ankle monitor bracelet in conjunction with a strap defining a first electrical circuit so the microcontroller can measure a parameter of the first electrical circuit and determine a strap state as one of open, closed, cut, and shorted in addition to a mobile communications module coupled to the microcontroller to determine the availabilities of a cellular data internet connection and a short message service cellular system connection and to selectively cause the communications module to send a status message over one of the cellular data internet connection and the short message service cellular system wherein the status message includes both the coordinates defining the location and an indication of the strap state is considered unobvious subject matter.
Also, a tracking and monitoring method performed by a microcontroller and ankle monitor bracelet repeated at a first frequency including querying an accelerometer in the bracelet to determine if a period of ankle monitor bracelet inactivity, selectively querying a global navigation satellite system module of the bracelet to determine a location of the bracelet, determining a voltage level of the battery of the bracelet and querying an intelligent charge controller of the ankle monitor bracelet to determine a battery charge level in conjunction with steps performed by the microcontroller at a second frequency including measuring an electrical parameter of a strap of the ankle monitor bracelet to determine a strap state, measuring the electrical continuity of a circuit to determine an absence of a screw cap of the bracelet, and detecting actuation of a reed switch of the monitor bracelet to determine a presence of an external magnetic influence as well as steps performed by the microcontroller at a third frequency including querying at least one of the group of a mobile communications module and a Wi-Fi module of the ankle monitor bracelet to determine availabilities of a data internet connection and a short message service cellular system connection, and generating a status message including coordinates defining the location of the bracelet, a timestamp, the strap state, the battery voltage level, the battery charge level, an indication of the absence of the screw cap, and an indication of the presence of the external magnetic influence and sending the status message to a callback server via one of the data internet connection and the short message service cellular system connection is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Copley et al [U.S. 7,015,817] monitors the location of individuals.
Sullivan [US 2010/0267361] tracks and monitors a person.
Aninye et al [U.S. 8,831,627] is an easily adjustable tracking device.
Shapiro et al [U.S. 10,397,751] provides an identity tracking and monitoring device.
Gandrud et al [US 10,972,872] includes a global satellite system in a body-worn tracking device.
Wojcik et al [U.S. 10,984,645] detects removal of a wearable computer.
Wilson [US 2022/0068104] includes a callback engine for an ankle monitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/31/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687